WARD, Circuit Judge.
The prayer for relief seems to me to be so worded as to call for a decree on the interference only. But the structure of the bill and the including of the Commissioner of Patents as a party defendant show that the complainant’s intention is to ask for a decree upon the question of reissue, as well as upon that of interference. If the Commissioner of Patents were to appear, as he might, relief on two independent causes of action, each not affecting all parties, would be demanded.
I think the bill is multifarious, and therefore the demurrer is sustained, with leave to the complainant to amend, if so advised, within 20 days; otherwise, the bill to be dismissed.